UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended March31,2013. or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period fromto. Commission File Number:001-14785 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 52-1868008 (State of incorporation) (I.R.S. Employer Identification No.) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive office and zip code) Registrant's telephone number, including area code:(410) 970-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12(b)-2 of the Exchange Act).Yes[]No [X] There were 18,349,838 shares of common stock, with a par value of $.01 per share outstanding as of May13,2013. 1 GSE SYSTEMS, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements: Consolidated Balance Sheets as of March31,2013 and December31,2012 3 Consolidated Statements of Operations for the Three Months Ended March31,2013 and March31,2012 4 Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March31,2013 and March31,2012 5 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March31,2013 6 Consolidated Statements of Cash Flows for the Three Months Ended March31,2013 and March31,2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 32 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Unaudited March 31, 2013 December 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Contract receivables, net Prepaid expenses and other current assets Total current assets Equipment, software and leasehold improvements Accumulated depreciation ) ) Equipment, software and leasehold improvements, net Software development costs, net Goodwill Intangible assets, net Long-term restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation and payroll taxes Billings in excess of revenue earned Accrued warranty Other current liabilities Total current liabilities Other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock $.01 par value, 2,000,000 shares authorized, shares issued and outstanding none in 2013 and 2012 - - Common stock $.01 par value, 30,000,000 shares authorized, shares issued 19,482,770 in 2013 and 19,435,324 in 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock at cost, 1,105,587 shares in 2013, 1,104,487 in 2012 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three Months ended March 31, Contract revenue $ $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Depreciation Amortization of definite-lived intangible assets 52 78 Total operating expenses Operating income (loss) ) Interest income, net 39 51 Gain on derivative instruments, net Other income (expense), net ) 86 Income (loss) before income taxes ) Provision for income taxes 67 Net income (loss) $ ) $ Basic income (loss) per common share $ ) $ Diluted income (loss) per common share $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (Unaudited) Three Months ended March31, Net income (loss) $ ) $ Foreign currency translation adjustment (2 ) Comprehensive income (loss) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands) (Unaudited) Accumulated Common Additional Other Treasury Stock Paid-in Accumulated Comprehensive Stock Shares Amount Capital Deficit Loss Shares Amount Total Balance,December31,2012 $ $ $ ) $ ) ) $ ) $ Stock-based compensation expense - Common stock issued for options exercised 48 1 36 - 37 Foreign currency translation adjustment - (2
